       Case 2:20-cv-00389-JTR      ECF No. 25   filed 09/21/21   PageID.805 Page 1 of 2



                                                                                 FILED IN THE
 1                                                                           U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

 2
                                                                       Sep 21, 2021
 3                         UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK


 4                        EASTERN DISTRICT OF WASHINGTON

 5
     DONOVAN G.,                                    No. 2:20-CV-0389-JTR
 6
 7                        v.                        ORDER GRANTING STIPULATED
 8                                                  MOTION FOR REMAND
     KILOLO KIJAKAZI, ACTING                        PURSUANT TO SENTENCE FOUR
 9   COMMISSIONER OF SOCIAL                         OF 42 U.S.C. § 405(g)
     SECURITY,1
10
11                   Defendant.
12
13         BEFORE THE COURT is the parties’ stipulated motion to remand the
14   above-captioned matter to the Commissioner for additional administrative
15   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 24.
16   Attorney Bryant A. Sutton represents Plaintiff; Special Assistant United States
17   Attorney David J. Burdett represents Defendant. The parties have consented to
18   proceed before a magistrate judge. ECF No. 9. After considering the file and
19   proposed order, IT IS ORDERED:
20         1.       The parties’ Stipulated Motion for Remand, ECF No. 24, is
21   GRANTED. The above-captioned case is REVERSED and REMANDED to the
22   Commissioner of Social Security for further administrative action pursuant to
23   sentence four of 42 U.S.C. § 405(g).
24
25         1
               Kilolo Kijakazi became the Acting Commissioner of Social Security on
26   July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
27   Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No
28   further action need be taken to continue this suit. See 42 U.S.C. § 405(g).

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
       Case 2:20-cv-00389-JTR     ECF No. 25    filed 09/21/21   PageID.806 Page 2 of 2




 1         On remand, the Appeals Council will direct the Administrative Law Judge
 2   (ALJ) to do the following: (1) reevaluate the opinions by Dr. Varga and
 3   Plaintiff’s educational records; (2) reconsider Plaintiff’s subjective testimony;
 4   (3) reconsider whether Plaintiff met or equaled Listing 11.18 prior to his date last
 5   insured; and (4) further develop the record, continue the sequential evaluation
 6   process, and issue a new decision.
 7         2.     Judgment shall be entered for PLAINTIFF.
 8         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 21, is
 9   STRICKEN AS MOOT.
10         4.     An application for attorney fees and costs may be filed by separate
11   motion.
12         IT IS SO ORDERED. The District Court Executive is directed to enter this
13   Order, forward copies to counsel, and CLOSE THE FILE.
14         DATED September 21, 2021.
15
16                                _____________________________________
                                            JOHN T. RODGERS
17                                 UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
